Citation Nr: 1448592	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-06 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1994 to July 2002.  This matter is on appeal from a March 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

Although the RO implicitly reopened the appellant's claim of service connection for a right shoulder disability by deciding the issue on the merits in the January 2010 statement of the case (SOC), the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied the Veteran service connection for a right shoulder disability based essentially on findings that there was no such disability related to his service; a subsequent unappealed June 2007  continued the denial.

2.  Evidence received since the June 2007 rating decision includes new evidence showing a diagnosis of a right shoulder disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disability; and raises a reasonable possibility of substantiating such claim.

3.  The Veteran's right low-lying acromion is a congenital defect and was not subject to a superimposed injury or disease during active duty with resultant permanent and additional disability.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a right shoulder disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The criteria to establish service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in August 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in the August 2011 supplemental statement of the case.  

There is no need to undertake any review of the VCAA compliance with regard to the issue of whether new and material evidence has been received to reopen the claim because the issue of service connection for a right shoulder disability is being reopened.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in December 2008.  The December 2008 examiner reviewed the claims file and the Veteran's medical history, in addition to performing a thorough examination prior to providing an opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The appellant has not identified any evidence that remains outstanding. VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

A December 2002 rating decision denied the Veteran's original claim of service connection for a right shoulder disability based essentially on there was no chronic right shoulder disability related to his service.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105.  A June 2007 rating decision continued the denial, finding that the Veteran had not submitted new and material evidence to show that he has a current right shoulder disability.  The Veteran was notified of the June 2007 decision, and although he submitted a notice of disagreement, he did not perfect a timely appeal.  In addition, no new and material evidence was received within a year of the June 2007 decision (that was not considered in the April 2008 statement of the case); therefore, the June 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
 
Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers."  Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence of record in June 2007 consisted of the Veteran's service treatment records (STRs) and October 2002 VA examination.  The Veteran's STRs show that his upper extremities were normal on entry, that he sought treatment for right shoulder pain on three occasions in service, and that a tender right subacromion area diagnosed as impingement syndrome was noted on his separation examination.  On October 2002 VA examination, examiner found no current right shoulder disability.  The Veteran expressed timely disagreement and submitted additional evidence including a private March 2004 MRI of the right shoulder that was considered in an April 2008 statement of the case.  However, the Veteran did not perfect an appeal; as such, the June 2007 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Evidence received since the April 2008 statement of the case includes postservice VA and private treatment records and the report of a December 2008 VA examination.  

VA and private treatment records show ongoing treatment for right shoulder pain including diagnoses of mild supraspinatus tendinitis and bursitis, as well as a May 2008 private MRI finding mild supraspinatus tendonitis and bursitis, and a September 2009 VA MRI showing a small tear in the right shoulder anterior-inferior glenoid labrum.

On December 2008 VA examination, the examiner noted the March 2004 and May 2008 MRIs, but found no objective evidence of tendonitis or bursitis on examination.  The examiner noted that the May 2004 MRI showed congenital low-lying acromion, impinging upon the supraspinatus tendon and indicated this "may place this Veteran at increased risk for recurrent episodes of tendonitis."  The examiner opined that this condition pre-existed service and that because there was no evidence of chronicity during military service, in the intervening years between discharge and the 2004 MRI, or between 2004 and 2008, the Veteran's current shoulder condition was due to his congenital low-lying acromion. 

Evidence received since the July 2007 rating decision includes evidence of a diagnosis of a right shoulder disability and a nexus medical opinion.  This evidence is new evidence in that it was not received prior to the July 2007 rating decision and it is material, as it raises a reasonable possibility of substantiating the claim.  See also Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Thus, the additional evidence received is new and material, and the claim of service connection for a right shoulder disability is reopened.

Service Connection

As an initial matter, the Board notes that in the January 2010 statement of the case (SOC) the RO addressed the merits of the underlying service connection claim.  Inasmuch as the RO has already addressed the merits of the service connection claim, the Veteran is not prejudiced by the Board also addressing the merits of this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Congenital or developmental defects "are not diseases or injuries within the meaning of applicable legislation."  38 C.F.R. § 3.303(c).  A precedential VA General Counsel opinion explains that a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  VA Gen. Couns. Prec. 82-90 at p. 2.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  However, service connection may be granted for disability due to aggravation of a congenital abnormality by superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  A congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. § 3.303(c).

The Veteran's STRs show that he sought treatment for right shoulder pain in service on three occasions.  The Veteran denied trauma, and associated the pain with his job of picking up and moving shells.  Tendonitis, bursitis, and shoulder pain were assessed.  On May 2002 separation examination, a tender right subacromion area was noted and impingement syndrome was diagnosed. 

A March 2004 private MRI revealed low-lying acromion "likely congenital in nature" which significantly narrows the subacromional space and appears to deform the underlying supraspinatous muscle and tendon.

A May 2008 private MRI showed mild supraspinatus tendonitis and bursitis with no evidence of supraspinatus tear or degenerative changes.  

On December 2008 VA examination, the Veteran reported having experienced progressively worsening shoulder pain without specific injury or trauma.  The examiner noted the instances of treatment in service as well as the March 2004 and May 2008 MRIs.  Examination revealed no edema, effusion, erythema, or warmth.  There was no point tenderness over the subacromial bursa, supraspinatus, or biceps tendon.  Right shoulder forward flexion was to 160 degrees, normal for the Veteran compared to the 160 degrees of flexion for the left shoulder.  X-rays were unremarkable.  The examiner noted that despite the Veteran's subjective complaints, there was no objective evidence of tendonitis or bursitis on examination.  The examiner noted that the March 2004 MRI showed a congenital low-lying acromion which may place the Veteran at increased risk for recurrent episodes of tendonitis.  The examiner also found that by nature, a congenital condition is pre-existing military service and there was no evidence of chronicity during military service or in the intervening two years, or between 2004 and 2008.  The examiner opined that the Veteran's right shoulder disability is more likely than not related to his congenital low-lying acromion process and was not aggravated by military service. 

An April 2009 VA treatment record indicates the Veteran sought treatment for chronic intermittent right shoulder pain which had become more chronic since 2001.  The assessment was mild bursitis and tendinitis, although findings on examination were not entirely consistent with those diagnoses.  A September 2009 MRI identified a type III acromion and revealed a small tear in the right shoulder anterior-inferior glenoid labrum.  A November 2009 VA treatment record shows the Veteran was seen for persistent right shoulder pain possibly due to the shape and morphology of the acromion.  

Given this evidence, the Board finds that the Veteran's low-lying/type III acromion of the right shoulder is a congenital defect.  The March 2004 MRI identified his low-lying acromion as congenital in nature and the December 2008 VA examiner noted that by nature, the congenital condition pre-existed military service and that the Veteran's shoulder pain is as a result of this congenital condition and there was no aggravation during service.  Similarly, a November 2009 VA treatment record also associated the Veteran's right shoulder pain to the shape and morphology of his acromion.  Thus, the Board finds that while the Veteran's low-lying acromion makes him more susceptible to shoulder problems, such as tendonitis and bursitis as noted by the December 2008 VA examiner, the acromion itself is not susceptible to worsening or improvement.  As the preponderance of the evidence reveals that the type III acromion is more or less stationary in nature, it is a congenital defect.

After a review of all the evidence, the Board finds that no disease or injury of the right shoulder was superimposed over the congenital defect of low-lying acromion during service.  The Veteran's STRs do not reflect the presence of an additional diagnosed disease superimposed on the Veteran's shoulder in service.  Although his STRs show that the Veteran was seen for shoulder pain, he explicitly denied injury or trauma.  He also denied additional injury to his right shoulder on December 2008 VA examination, and the examiner opined that there was no aggravation by military service.  While the Veteran was treated for right shoulder pain in service and since, the medical evidence of record indicates that such conditions were symptomatology resulting from the congenital defect, not superimposed disease or injury which aggravated the underlying pathology.  Thus, service connection for a right shoulder disability, claimed as tendonitis and bursitis, must be denied.


ORDER

The appeal seeking service connection for a right shoulder disability, claimed as tendonitis and bursitis, is denied. 




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


